Crapser, J. (dissenting).
I dissent and vote to reverse, the award and dismiss the claim on the ground that the accident did not arise out of and in the course of the claimant’s employment. There is no evidence in the record that the claimant was compelled to take the injection of antitoxin, he did it voluntarily, and there is no proof in the record that the doctor gave the antitoxin at the request or under the employ of the employer.
The giving of the antitoxin was not itself an incident of the employment. He was not compelled to take it in order to hold his job and, therefore, the accident did not arise out of and in the course of his employment.
Award affirmed, with costs to the State Industrial Board.